DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0201613 (Lu et al.) in view of U.S. Patent No. 6,937,696 (Mostafavi).
Regarding claim 1, Lu et al. teaches a treatment apparatus (abstract) comprising: 
 a memory (Figures 1 and 3, memory of computer, 62) configured to store therein a respiratory movement model ([0030]; [0040]; [0042]; model, [0055]-[0057]); and 
one or more hardware processors (processor of computer, 62) ([0029]-[0030]; [0040]) configured to:
based on a measured signal related to respiration based on the respiratory movement model, estimate a respiration phase of the measured signal related to respiration, and estimate a position of an affected area of a test subject corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and 
Lu et al. further does not specify the system is configured to display, on a display, a phase marker indicative of the estimated respiration phase and the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a treatment apparatus (abstract) comprising: a memory (Figure 19, memory, 1906) and one or more hardware processors (Figure 19, processor, 1904) configured to display, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of an estimated respiration phase and a position (Figure 20, signal chart, 2002) of an affected area in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; memory and processor, col. 27, line 41-col. 28, line 19; Figures 13a-d and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. to further include a display with a phase marker that indicates the estimated respiration phase and a position of the affected area in accordance with the estimated phase as taught by Mostafavi, because providing a visual display marking the position of the affected, target area and the phase of respiration permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 26, lines 47-55).
claim 2, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. teaches the one or more hardware processors are configured to compare the measured signal related to respiration with the respiratory movement model stored in the memory, estimate the respiration phase of the measured signal related to respiration, and estimate the position of the affected area corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).
Regarding claim 3, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. teaches the one or more hardware processors are configured to: calculate a respiratory movement signal indicative of a position of the affected area attributed to respiration of the test subject, from a plurality of captured images in which movement of the affected area is captured ([0056]); calculate the signal related to 23Docket No.PTBA-15073-USrespiration of the test subject from a respiration detection output of a respiration sensor ([0055]); and to generate the respiratory movement model, which is obtained by synchronizing the respiratory movement signal indicating the amount of displacement of the affected area with the signal related to respiration of the test subject and performing modeling ([0055]-[0057]; [0065]).
Regarding claim 5, Lu et al. teaches a treatment method comprising: based on a measured signal related to respiration and based on a respiratory movement model stored in a memory (memory of computer 62: [0030], [0040], [0042]; model generated based on acquired patient respiratory motion data and compared to optimized modeled plan, which includes projected breathing cycles, [0055]-[0057]), estimating a respiration 
Lu et al. further does not specify the method comprises displaying, on a display, a phase marker indicative of the estimated respiration phase and the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a particle beam treatment method (abstract) comprising: displaying, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of a position of an estimated respiration phase and a position (Figure 20, signal chart, 2002) of an affected area in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; Figures 13a-d and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu et al. to further include displaying a phase marker that indicates the estimated respiration phase and a position of the affected area in accordance with the estimated phase as taught by Mostafavi, because providing a visual display marking the position of the affected, target area and the phase of respiration permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 26, lines 47-55).
claim 6, Lu et al. teaches a computer program product comprising a non-transitory computer-readable medium including instructions (Figures 3-4, software program, 78), wherein the instructions, when executed by a computer (Figure 1, computer, 62), cause the computer to perform: based on a measured signal related to respiration and based on a respiratory movement model stored in a memory (memory of computer 62: [0030], [0040], [0042]; model generated based on acquired patient respiratory motion data and compared to optimized modeled plan, which includes projected breathing cycles, [0055]-[0057]), estimating a respiration phase of the measured signal related to respiration ([0055]-[0057]; [0065]); and estimating a position of an affected area of a test subject corresponding to the respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).
Lu et al. further does not specify the computer program product further comprises a phase marker displaying unit configured to display, on a display, a phase marker indicative of the estimated respiration phase and the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a computer program product comprising a non-transitory computer-readable medium including instructions, wherein the instructions, when executed by a computer, causes the computer to perform: displaying, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of a position of an estimated respiration phase and a position (Figure 20, signal chart, 2002) of an affected area in accordance with a respiratory movement model and a measured signal Figures 13a-d and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Lu et al. to further include a display with a phase marker that indicates the estimated respiration phase and a position of the affected area in accordance with the estimated phase as taught by Mostafavi, because providing a visual display marking the position of the affected, target area and the phase of respiration permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 26, lines 47-55)
Regarding claim 7, Lu et al. teaches a treatment system (abstract) comprising: 
a memory (Figures 1 and 3, memory of computer, 62) configured to store therein a respiratory movement model ([0030]; [0040]; [0042]; model, [0055]-[0057]); 
one or more hardware processors (processor of computer, 62) ([0029]-[0030]; [0040]) configured to:
based on a measured signal related to respiration based on the respiratory movement model, estimate a respiration phase of the measured signal related to respiration, and estimate a position of an affected area of a test subject corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]); and 
Figure 1, radiation therapy device, 18) comprising one or more hardware processors ([0006]; [0029]-[0030]; [0040]) configured to irradiate, with particle beams, the affected area of the test subject who is lying down on a platform (Figure 1, couch, 70) which is subjected to movement control ([0024]-[0025]; [0029]).
Lu et al. does not specify the cited embodiment is configured to generate a target value, which is used for performing movement control on the platform on which the test subject is lying down, on the basis of the estimated position of the affected area. 
However, Lu et al. teaches an alternative embodiment wherein the system comprises is configured to generate a target value, which is used for performing movement control on a platform (70) on which the test subject is lying down, on the basis of an estimated position of the affected area, determined by comparison of a measured signal related to respiration and a respiratory movement model (amount of couch motion determined to compensate for difference between actual and predicted target motion, [0058]; [0071]-[0072]; [0074]-[0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. to generate a target value used for performing a movement of a test subject platform based on the estimated target area position as taught by Lu et al., because such a configuration permits real-time compensation of clinically significant discrepancies between actual and predicted target movement to ensure the radiotherapy is delivered to the targeted structures ([0058]; [0071]-[0072]; [0074]-[0075]).

However, Mostafavi teaches a treatment apparatus (abstract) comprising: a memory (Figure 19, memory, 1906) and one or more hardware processors (Figure 19, processor, 1904) configured to display, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of an estimated respiration phase and a position (Figure 20, signal chart, 2002) of an affected area in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; memory and processor, col. 27, line 41-col. 28, line 19; Figures 13a-d and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. to further include a display with a phase marker that indicates the estimated respiration phase and a position of the affected area in accordance with the estimated phase as taught by Mostafavi, because providing a visual display marking the position of the affected, target area and the phase of respiration permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 26, lines 47-55).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0201613 (Lu et al.) in view of U.S. Patent No. 6,937,696 (Mostafavi), as applied to claim 1 above, and further in view of U.S. Patent .
Regarding claim 4, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. and Mostafavi do not teach an autoregressive model is used as the respiratory movement model.
However, Lu et al. ‘291 teaches a particle beam treatment system comprising: a storage to store therein a respiratory movement model, wherein an autoregressive model is used as the respiratory movement model (abstract; [0049]-[0050]; [0069]; [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. and Mostafavi such that the respiratory movement model is an autoregressive model as taught by Lu et al. '291, because Lu et al. '291 teaches the linear prediction of an autoregressive model is sufficient for modeling respiratory movement in a real-time movement adjusted radiotherapy plan ([0116]).
Terminal Disclaimer
The terminal disclaimer filed on 1 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,335,612 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 1 April 2021 with respect to the rejections of claims 1 and 5-7 citing Lu et al. and Mostafavi have been fully considered but they are not persuasive.
Figure 20 of Mostafavi teaches displaying signal data that represents physiological movement from respiration and the phase of the respiration, but does not display the estimated respiration phase and the amount of movement of the affected area corresponding to the phase (arguments, page 5). The examiner does not find this argument to be persuasive. Mostafavi teaches tracking physiological motion due to respiration, and providing a display (2000) including a phase marker (2006) indicating an estimated respiration phase and a position (2002) of the affected area corresponding to the phase (Figure 20; col. 26, line 32-col. 27, line 7). Accordingly, the display of Mostafavi meets the limitations as claimed.
Applicant’s arguments, see page 6, filed 1 April 2021, with respect to the obviousness-type double patenting rejections have been fully considered and are persuasive in light of the proper terminal disclaimer noted above.  The rejections of 1 January 2021 have been withdrawn. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791